/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 6/27/2022.
	Claim 1-4 	=	elected with traverse.
	Claims 5-12	=	non-elected.

				Restriction Requirement Issue
The Applicant contends that the Requirement has not sufficiently established that the groups have acquired a separate status in the art as shown by their different classification. For example, the Requirement has not identified different art unit classifications for the groups. 

			Examiner Response
The restriction requirement is independent or distinct because the claim groups (a) claiming different subject matter; and (b) are not obvious variants of each other based on the current record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The prior art applicable to one invention would not likely be applicable to another invention;
(b) The inventions have acquired a separate status in the art in view of their different classification;
(c) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) The inventions require a different field of search (for example, searching Different classes/subclasses or electronic resources, or employing different search queries.

Specifically, 
the method claim group (claims 1-4) :
recite limitations such as: batteries that can be connected series or parallel, continuously evaluating the states of the respective energy storage elements; and adjusting a terminal voltage of the battery pack by dynamically actuating the power semiconductor switches to a voltage provided by the rectifier in accordance with the continuous, suppressing an inrush current, and preventing surge currents, 
without limitations in the system claim group (claim 5-12) such as: measuring apparatuses for measuring flow charging current, charging voltage, and charging current, sensors, computer/processor, controller to read out information, insulated gate FETs, DC isolation, and electric motor, as recited in the system claims.

Specifically, 
the system claims recite limitations such as: 
measuring apparatuses for measuring flow charging current, charging voltage, and charging current, sensors, computer/processor, controller to read out information, insulated gate FETs, DC isolation, and electric motor, as recited in the system claims, 
without limitations in the method claim group such as:
batteries that can be connected series or parallel, continuously evaluating the states of the respective energy storage elements; and adjusting a terminal voltage of the battery pack by dynamically actuating the power semiconductor switches to a voltage provided by the rectifier in accordance with the continuous, suppressing an inrush current, and preventing surge currents, 

	Based on these inventions are distinct for the reasons given above, 
The restriction is required because the claim group recite different claim subject matter; and
The claim groups are not obvious variants of each other based on the current record; and 
There would be a serious search and examination burden if restriction were not required.

The  restriction is final. Claims 1-4 will be considered in this office action, claims 5-12 are withdrawn from consideration.

Drawings
	The drawings are objected to because:
a.	FIG, 1 shows a schematic illustration in accordance with the prior art of a charger.  However, “PRIOR ART” is not labeled in fig. 1. Fig. 1 should be labeled “PRIOR ART”.
b.	Specification specifies rectifiers 310, 320, and 330 in fig. 3however, there is no reference number 330 in fig. 3.  It appears that reference number 320 was duplicated.	
c.	Claims 1 and 5 recite battery pack having at least two battery modules, however battery pack 240 in fig. 2 and battery pack 640 in fig. 6, respectively, fail to show battery pack having at least two battery modules.
	
	Drawing corrections are required. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Goetz (US 2018/0043789).
Regarding claim 1, the prior art discloses:
A method for AC-charging (see at least par 139) an intelligent battery pack which is connected to a charging column (charging terminal (par 18-20, 123-130)) and has at least two battery modules (at least two battery modules/battery sub-portions/ battery cells in one or more of par 12-13, 17, 38, 40, 42, 57, 74, 91, 94, 141, 190), which each comprise at least one energy s storage element and at least two power semiconductor/electric switches (at least two power semiconductor switches  in one or more of par 12-13, 38, 57, 72, 85-86, 89), which interconnect the respective battery module either in series or in parallel with another battery module (see one or more par 12-13, 38, 57, 89, 94, 141, 190), in which the battery pack is connected for charging with alternating current provided by the charging column by way of a charging circuit, which comprises a filter (par 11, 122) and a rectifier (par 4, 21-22, 59, 62, 69, 139), the method comprising: 
monitoring a state of each individual energy storage element (see one or more of par 3, 31, 37, 90-91, 95-96, 98-112, 114); 
continuously evaluating the states of the respective energy storage elements (see one or more of par 3, 31, 37, 90-91, 95-96, 98-112, 114); and 
adjusting a terminal voltage of the battery pack by dynamically actuating the power semiconductor switches to a voltage provided by the rectifier in accordance with the continuous evaluation (at least one or more of the following equivalently discloses this limitation, i.e.:
par 12: at least two electric switches allow a dynamic change of the connectivity of at least two battery sub-portions as described later. Such dynamic reconfiguration can provide at least one electric voltage of at least one electric terminal;
Par 89; configuration of at least two electric switches (9101-9104, 9112-9115) that allows a dynamic change of the electric connectivity between battery sub-portions (9117) of different battery modules;
Par 190: generating at least one electrical voltage for at least one electrical load by dynamically reconfiguring the connectivity of battery modules… subsequently between at least two of the following switching states: …connected in series …connected in parallel
 (Claim 2) suppressing an inrush current brought about by a voltage difference between the battery pack and the charging column using the filter (filter in the prior art (par 11, 122) is inherently a device to suppress/filter/reduce/block unwanted electrical components such as spike, load fluctuations, inrush current)
(Claim 3) controlling a charging power by way of the dynamic actuation of the power semiconductor switches (see one or more of par 12, 38, 55 , 85-86, 88-89, 94, 122-123)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over main reference Goetz (US 2018/0043789) in view of secondary reference Unsworth (US 2008/0150471).
Goetz discloses substantially all the elements in the claims except preventing surge currents using a phase-locked loop; however, this feature is disclosed by Unsworth in par 134.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize PLL to prevent surge currents because PLL routine that can detect mains loss within 2 or 3 cycles, so that the contactor can be opened to prevent the huge impulse torque and surge currents that can accompany the supply returning when the motor back-emf is out of phase with the supply (Unsworth, par 134).



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851